Citation Nr: 0911950	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-39 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
currently evaluated as 30 percent disabling effective May 12, 
2003.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
Service in Vietnam and award of the Combat Infantry Badge is 
evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

The Veteran's May 2003 claim for service connection for PTSD 
was granted in the January 2004 rating decision and evaluated 
as 30 percent disabling effective May 12, 2003, the date that 
VA received the Veteran's claim.  The Veteran disagreed with 
the initial disability rating and perfected an appeal.

In a November 2007 decision, the Board remanded the claim for 
further evidentiary development.  The claim is once again 
before the Board.


FINDINGS OF FACT

The Veteran's service-connected PTSD is manifested by 
difficulty relating to people, isolation from others, 
difficult family relations, hypervigilence, difficult 
employment relations, blunted affect, lack of grooming and 
hygiene, anxiety, nightmares, intrusive thoughts, poor 
concentration and memory, and flashbacks.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating, 
50 percent, for the veteran's PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling.  The Board will first address preliminary 
matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to inform the Veteran of 
the evidence required to substantiate his claim for a higher 
initial disability rating, and to contact the Veteran to 
determine whether there was other medical evidence VA should 
obtain for the record.  In addition, VBA was ordered to 
afford the Veteran a psychiatric examination and directed the 
examiner to note whether the Veteran's VA claims folder had 
been reviewed.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record indicates that the Veteran was 
requested to identify further medical evidence and was 
informed of the evidence required to substantiate his claim 
in a November 2007 letter.  The record includes new medical 
evidence submitted subsequent to the notice.  In addition, 
the record includes a report of a psychiatric examination of 
the Veteran dated October 2008, and the report indicates that 
the examiner reviewed the Veteran's VA claims folder.  Thus, 
the Board finds that VBA has substantially complied with the 
remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the issue on appeal arises from the veteran's 
disagreement with an initial disability rating.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Moreover, since VA's notice criteria 
was satisfied because the RO granted the veteran's claims for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Finally, the Board observes 
that the veteran has not contended, nor does the record 
indicate, that his claim has been prejudiced by a lack of 
notice.  See Goodwin supra at 137 [Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements].


Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In this case, the veteran was specifically informed of 
how VA determined a disability rating and an effective date 
in letters dated March 2006 and November 2007.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  As indicated in the section immediately above, 
VBA provided the Veteran with medical examinations regarding 
his claims for service connection, including in November 
2003, December 2005, and October 2008.  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran elected in writing in the November 2004 
VA Form 9 substantive appeal not to seek a hearing before a 
Veterans Law Judge.  


The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of a diagnostic code

The veteran's PTSD is rated 30 percent disabling under 
Diagnostic Code 9411.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  In any event all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although general functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).   

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.



Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.

Schedular rating

With respect to specific schedular criteria, the Veteran's 
mood and affect have been described by the various examiners 
as "depressed and irritable," "calm and congruent with his 
affect which varied appropriately," and "irritable."  The 
Veteran has consistently described chronic sleep impairment 
and problems with memory and concentration.  The Veteran also 
was described as "fidgeting," that he was looking around 
the examination room frequently and seemed irritated by 
interruptions.  His former wife and B.A., a friend who has 
known the Veteran for nearly 40 years and who is a Registered 
Nurse working in the field of psychiatry, both described how 
the Veteran inappropriately reacted to loud noises or other 
conditions which startled him and how he displayed 
hypervigilent behavior.  These symptoms are clearly within 
the criteria for 30 percent disability.  

However, the Board has identified symptoms that go beyond the 
criteria set out for 30 percent disability.

The Veteran related that his anxiety becomes worse at night, 
that he ritualistically checks that doors are locked.  He 
described how he often wakes from nightmares sweating 
profusely and has much difficulty getting sleep.  Dr, J.C., a 
VA examiner, who has submitted psychiatric notes from 2004 
through 2008, consistently described that the Veteran's main 
complaint was sleep deprivation.  This is corroborated by the 
September 2008 statement of B.A.

In an undated statement received by VA in August 2004, his 
former wife related that the Veteran often became angry and 
anxious, and that he often reacted violently and 
instinctively.  The Veteran stated that news relating to 
Vietnam or, currently, the war in the Middle East triggers 
anxiety and intrusive thoughts of his own combat experiences.

The Veteran and his former wife separately described their 
marital relationship as a difficult one, and it appears that 
his behavior effectively ended the 34 year marriage.  The 
Veteran related that he has no friends, chooses not to be 
around others, and has given up hobbies.  Finally, the 
Veteran appears to have significant behavior issues at his 
place of employment; the record includes three letters of 
reprimand for various infractions during 2006.  The Veteran 
has consistently related to health care practitioners that it 
is difficult for him to deal with people, including his co-
workers.

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  In 
this case, the Veteran's former wife described how the 
Veteran has changed jobs on many occasions.  Additionally, 
the Veteran avoids loud noises, people and avoids media 
accounts of war.  His behavior has been described as 
"isolative."  The job changes and problems at work, and the 
previously described behaviors suggest that the veteran's 
PTSD symptoms have created a disturbance of motivation and 
mood, and have made the Veteran less effective at his 
workplace.  

Moreover, the behavior includes the Veteran's withdrawal from 
social contact and is indicative of the difficulty he faces 
in social relationships.  He and his wife had a difficult 
marriage and he has little, if any, relationship with his 
children and grandchildren.  He rarely goes outside the home.  
The Veteran has reported that he regrets not having friends 
but that he feels estranged from people.  In sum, the 
evidence is convincing that the veteran's symptoms establish 
a worsened degree of disability, more appropriately described 
by the criteria for a 50 percent disability.

The veteran's GAF score was assigned by various examiners in 
the following way:

October 2003		55	May 2005		45	October 2008	
	57
November 2003	60	January 2006		57
November 2004	45	September 2006	52


Each of the GAF scores appears to have been based solely on 
PTSD symptoms.  Using the highest GAF score of 60, the Board 
notes that the symptoms include "moderate difficulty in 
social [or] occupational" functioning, which may or may not 
be congruent with the assignment of a 50 percent rating.  
Using the lowest GAF score of 45, the symptoms include 
"suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)."  Again, the symptoms may or may not be 
congruent with the assignment of a 50 percent disability 
rating, however the Board notes that the GAF score is but one 
of many factors that must be considered in determining a 
disability rating.

Moreover, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, such 
as, for example, stereotyped speech or impaired abstract 
thinking.   However, having all of the symptoms found in the 
schedular criteria is not required for a 50 percent rating to 
be assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].  
After a review of the record in its entirety, the Board finds 
that the impact of the Veteran's PTSD on his social and 
industrial functioning is sufficient to approximate the 
degree of impairment contemplated by a 50 percent rating.  
See 38 C.F.R. § 4.7 (2008).

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board has concluded that the evidence does not support a 
conclusion that the Veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The examiner commented that the 
Veteran's thought process were coherent and logical; no 
psychosis was observed or noted.


There is no evidence of persistent delusions or 
hallucinations.  The Veteran was not described as being 
currently in persistent danger of hurting himself or others, 
and there is no evidence of grossly inappropriate behavior.  
There is limited evidence that he has been involved in 
physical altercations as result of being unable to manage his 
anger.  However, other than his difficulties at work, the 
Veteran has had no involvement with law enforcement because 
of his anger.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  All but one examiner indicated 
that the Veteran was well dressed and groomed; the October 
2008 examiner described the Veteran as "casually dressed and 
somewhat disheveled," and that he showed a "lack of 
grooming and hygiene."

There is no evidence that the Veteran was disoriented as to 
time or place.  The examiners indicated that the Veteran was 
oriented to time, place and person.

The evidence of the Veteran's ritual checking of locks on 
doors and windows is the only evidence described in the 
criteria for a 70 percent disability, and the Board finds 
that this singular criterion does not justify a finding of a 
70 percent disability.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the Veteran and reflected in the 
record is not consistent with the assignment of a 70 percent 
or 100 percent rating, but is more reflective of occupational 
and social impairment consistent with a 50 percent rating.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service-connected PTSD disability.  The medical evidence 
fails to demonstrate that the symptomatology of the Veteran's 
PTSD disability is of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's PTSD disability is specifically contemplated under 
the ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his PTSD.  In addition, although the 
Veteran has claimed he has had difficulty dealing with 
interpersonal issues at his employment, the record indicates 
that the Veteran continues to be employed.


ORDER

An increased disability evaluation of 50 percent is granted 
for PTSD effective from the date of service-connection, 
subject to governing regulations concerning the payment of 
monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


